 Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.1   Page 1 of 23




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

CAROLYN KOBASHER,

      Plaintiff,                              DEMAND FOR JURY TRIAL
                                              Case No: 20 -
                                              Honorable:
vs.

MVC CLINICAL PRACTICE-MI PC,
A Michigan professional corporation,
d/b/a METRO VEIN CENTERS,
A and G Aesthetics PLLC, a
Michigan professional limited liability
Company, d/b/a METRO VEIN CENTERS,
MVC MSO LLC, a Delaware corporation,
And ALBARON PARTNERS LP,
A New York Limited Partnership,

      Defendant.

Gregory A. Jones (P75318)
GASIOREK, MORGAN, GRECO,
McCAULEY & KOTZIAN, P.C.
30500 Northwestern Hwy, Ste 425
Farmington Hills, MI 48334
P: (248) 865-0001
F: (248) 865-0002
gjones@gmgmklaw.com
rdonegan@gmgmklaw.com


                   COMPLAINT AND JURY DEMAND
 Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20    PageID.2   Page 2 of 23




      NOW COMES, Plaintiff, CAROLYN KOBASHER, by and through her

attorneys, GASIOREK, MORGAN, GRECO, McCAULEY & KOTZIAN, P.C.,

and for her complaint against Defendants, MVC CLINICAL PRACTICE-MI

PC; A and G AESTHETICS, PLLC; MVC MSO, LLC; and ALBARON

PARTNERS, LP (collectively, “METRO VEIN CENTERS”) hereby submits

the following:

      1.    This complaint arises out of the wrongful termination of Plaintiff’s

employment with Defendant in violation of the anti-retaliation provisions of

the False Claims Act, 31 U.S.C. § 3730(h), the Michigan Whistleblower’s

Protection Act, M.C.L. § 15.361 et seq., and in violation of established public

policy in Michigan, after Plaintiff raised concerns that Defendant’s employees

were intentionally misreading diagnostic studies in order to justify

unnecessary procedures, thereby defrauding patients, private health

insurance companies, and the State and Federal government.

                                     PARTIES

      2.    Plaintiff, CAROLYN KOBASHER (hereinafter, “KOBASHER”), is

an individual residing in the City of Lorain, County of Lorain, State of Ohio.

      3.    Defendant, MVC CLINICAL PRACTICE-MI PC is a Michigan

Professional Corporation which does business and operates as METRO

VEIN CENERS (hereinafter, “MVC Clinical Practice” or “METRO VEIN


                                       2
 Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.3   Page 3 of 23




CENTERS”) with offices and a principal place of business in West

Bloomfield, County of Oakland, State of Michigan.

      4.    Defendant A and G Aesthetics PLLC is a Michigan professional

limited liability corporation which also does business and operates as Metro

Vein Centers (hereinafter, “A and G Aesthetics PLLC” or “METRO VEIN

CENTERS”) with offices and a principal place of business in West

Bloomfield, County of Oakland, State of Michigan.

      5.    Defendant MVC MSO LLC is a Delaware corporation with offices

and a principal place of business in West Bloomfield, County of Oakland,

State of Michigan, where it manages the operations, human resources, and

other functions of Metro Vein Centers and employs individuals who work or

Metro Vein Centers (hereinafter, “MVC MSO” or “METRO VEIN CENTERS”).

      6.    Defendant ALBARON PARTNERS LP (hereinafter “ALBARON”)

is a New York Limited Partnership with offices in Long Island, New York, and

West Bloomfield, County of Oakland, State of Michigan, and it owns and

operates METRO VEIN CENTERS.

                      JURISDICTION AND VENUE

      7.    The amount in controversy exceeds $75,000.00 exclusive of

interest and costs.




                                     3
 Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.4   Page 4 of 23




     8.    This Court has subject matter jurisdiction over KOBASHER’s

claims under and pursuant to 28 U.S.C. §1331 (federal question jurisdiction),

28 U.S.C. § 1332 (diversity jurisdiction), and 31 U.S.C. §§ 3730 and 3732(a)

(False Claims Act).

     9.    This Court has supplemental jurisdiction pursuant to 28 U.S.C.

§1367 over KOBASHER’s pendant state claims for violations of the Michigan

Whistleblowers’ Protection Act, M.C.L. § 15.361 et seq., the Michigan Health

Care False Claims Act, M.C.L. § 752.1001 et seq., and the Michigan

Medicaid False Claims Act, M.C.L. § 400.601 et seq.

     10.   Venue is proper in this judicial district pursuant to 28 U.S.C.

§1391(b) as the judicial district wherein a substantial part of the events or

omissions giving rise to KOBASHER’s claims occurred and 31 U.S.C. §

3732(a) as the judicial district within which Defendants transact business.

                  COMMON FACTUAL ALLEGATIONS

     11.   KOBASHER is a registered vascular technician.

     12.   METRO VEIN CENTERS operate as a clinical practice

specializing in the diagnosis and treatment of varicose veins, spider veins,

and other venous conditions.

     13.   METRO VEIN CENTERS hired KOBASHER in or about

December 2017 as an ultrasound technician.


                                      4
 Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.5   Page 5 of 23




      14.   While employed as an ultrasound technician, KOBASHER was

instructed by METRO VEIN CENTERS’ ultrasound manager that she should

find reflux at the saphenofemoral junction for every single patient she

examined in order to justify procedures performed by METRO VEIN

CENTERS’ physicians.

      15.   KOBASHER objected to this instruction on the basis that it

constituted illegal and unethical fraud.

      16.   KOBASHER raised these objections to METRO VEIN CENTERS

Chief Compliance Officer, Dr. Max Hutton, who shared her concerns.

      17.   In or about July 2019, the Ultrasound Manager who had

instructed KOBASHER to misread diagnostic ultrasounds left her position.

      18.   On or about September 1, 2019, KOBASHER was promoted to

Ultrasound Manager at the recommendation of METRO VEIN CENTERS’

Chief Compliance Officer, Dr. Max Hutton.

       Initial Work With the Compliance and Quality Assurance Team

      19.   Recognizing a pattern of concerning practices in diagnostic

studies at METRO VEIN CENTERS, Dr. Hutton established a Compliance

and Quality Assurance Team in or about October 2019.




                                       5
 Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.6   Page 6 of 23




      20.    KOBASHER was appointed to the Quality Assurance Team with

the goal of making sure that ultrasounds were not being misread to justify

unnecessary procedures.

      21.    As part of their efforts in the Quality Assurance Team,

KOBASHER and Dr. Hutton identified the METRO VEIN CENTERS location

in Florham Park, New Jersey as a clinic of potential concern.

      22.    Specifically, upon review of the records at the Florham Park

office, it appeared as though virtually every patient who went through the

office was found to have venous insufficiency (a condition related to improper

vin performance, which requires medical intervention).

      23.    Due to these concerns, KOBASHER visited the Florham Park

facility in late 2019.

      24.    During her visit, KOBASHER met with two ultrasound

technicians, “KC” and “LM.”

      25.    KOBASHER discussed her concerns related to the peculiarly

high percentage of patients that were found to have abnormalities. During

this discussion, one of the technicians, KC, broke down in tears and admitted

that the technicians had been instructed that if they did not find reflux on

every examination they would be terminated.




                                      6
 Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20     PageID.7   Page 7 of 23




      26.    Likewise, KOBASHER audited the METRO VEIN CENTERS

location in Clinton Township, Michigan.

      27.    KOBASHER noted that a technician at the Clinton Township

location, “TS”, was similarly finding an abnormally high percentage of

patients with venous insufficiency in order to justify medical procedures.

      28.    KOBASHER addressed these concerns directly with TS who

acknowledged her errors and indicated that she would improve.

      29.    KOBASHER continued to monitor TS and KC’s performance. In

each case, their performance slightly improved after KOBASHER’s initial

conversation, but then regressed to the unethical and fraudulent practices

over time.

                      Kobasher is told to “Back Off”

      30.    On or about February 28, 2020, Dr. Marwan Hammoud, the

physician at the Florham Park clinic, sent an e-mail to KOBASHER, Chief

Operating Officer Art Golden (hereinafter, “GOLDEN”), Director of

Operations Jacob Murphy, and Dr. Max Hutton, asking “What exactly is going

on?” and adding “I’m hearing constant complaints and frustration from our

techs daily. It affects their daily work. First about their hours, now this. They

feel singled out and honestly close to filing a harassment complaint with HR.”




                                       7
 Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.8   Page 8 of 23




        31.   After receiving this email, GOLDEN called KOBASHER, and told

her that she needed to “back off.”

        32.   Thereafter, GOLDEN responded to Dr. Hammoud’s e-mail and

suggested, “Let’s table this.”

        33.   In or about March 2020, METRO VEIN CENTERS fired Dr.

Hutton as Chief Compliance Officer.

        34.   On or about March 20, 2020, METRO VEIN CENTERS

temporarily ceased operations due to the COVID-19 pandemic.

        35.   KOBASHER returned to work on or about May 4, 2020. When

she returned, KOBASHER was told that she was to focus on scanning full-

time.

        36.   The full-time scanning schedule interfered with KOBASHER’s

ability to effectively operate as Ultrasound Manager and curtail improper

diagnostic reads at METRO VEIN CENTER facilities.

        37.   Upon information and belief, METRO VEIN CENTERS required

KOBASHER to return to scanning full-time in order to curtail her efforts to

oppose the ongoing fraudulent practices at the clinics.

              Kobasher Reports Concerns About Ongoing Fraud

        38.   On or about June 2, 2020, KOBASHER sent an e-mail to Chief

Executive Officer Dimitri Ivanov (hereinafter, “IVANOV”) expressing her


                                      8
 Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.9   Page 9 of 23




concerns about the lack of dedication to ensuring legal compliance at

METRO VEIN CENTERS. In this email, she noted as follows:

           a. “…I am now scanning full time. Previously, I had a full-time
              position reviewing images and coaching the ultrasound staff
              to not only ensure the best patient experience but also to
              ensure compliance with the law.”

           b. “A recent audit was conducted for the Florham Park office and
              I was asked to ‘back down’ and we would implement a
              corrective action in about a month. That was in February
              2020. This audit needs to be completed and the performance
              standards must be addressed.”

           c. “My concerns are that the previous ultrasound manager
              required a technologist to “find reflux.” They were instructed
              that they would be replaced if they could not demonstrate this”

           d. “I am advising you that we currently have a handful of vascular
              technologists that are over measuring reflux, measuring
              noise, augmenting with their probes, over measuring veins,
              etc. in order to provide a study for the physician to treat
              patients. Many but not all of these patients truly have disease.
              We must be able to demonstrate with proper imaging that the
              patient definitely has disease, otherwise it can become legally
              problematic if we are scrutinized by a variety of compliance
              organizations.”

           e. “A fulltime scan schedule and the removal of compliance
              support from Dr. Hutton and Dr. Pannu makes it virtually
              impossible for me to ensure that the integrity of the ultrasound
              program is in fact up to par.”

     39.   IVANOV called KOBASHER after receiving her e-mail on or

about June 2, 2020. During this conversation he indicated that he




                                     9
Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.10   Page 10 of 23




appreciated her concern, but need her to be focused on scanning full-time in

order to focus on increasing revenue.

     40.    On or about June 9, 2020, KOBASHER filed a formal complaint

with the U.S. Department of Health and Human Services Office of Inspector

General, reporting the ongoing fraudulent activity at METRO VEIN

CENTERS.

     41.    On or about July 21, 2020, KOBASHER sent an e-mail

summarizing performance reviews of METRO VEIN CENTER ultrasound

technicians to GOLDEN, IVANOV, ADESINA, and Chief Medical Officer Dr.

Mason Mandy.

     42.    In this e-mail, KOBASHER raised concerns with ongoing

unethical practices, and specifically noted that ultrasound technicians were

inverting their spectral Doppler while performing ultrasounds, resulting in

inaccurate findings of venous reflux.

     43.    KOBASHER also specifically discussed Florham Park technician

KC. She noted that “[KC] has made some improvement, although she is

continuing to use unethical techniques to document reflux that is false.”

KOBASHER included a spreadsheet with specific examples of KC’s false

readings.




                                        10
Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20    PageID.11   Page 11 of 23




      44.   KOBASHER attached “Quality Assurance Audit” documentation

to support her concerns.

      45.   Specifically, KOBASHER attached a July 21, 2020 “Quality

Assurance Audit” for METRO VEIN CENTERS technician KC. She

specifically noted as follows:

            [KC] is not following proper protocol in regards to the
            diagnostic quality of her imaging. The technologist is
            using unethical techniques to demonstrate reflux,
            including; augmenting with her probe, overmeasure
            spectral Doppler tracing to get to or over 500msec,
            and measuring noise on the spectral tracing to
            demonstrate reflux that is not evidence. [KC] reduces
            the scale when imaging the superficial system and
            this causes above the baseline noise that is being
            measured as reflux.

            All of these techniques cause a patient to receive
            procedures that are not medically necessary. This
            practice is unethical and fraudulent.

            Metro Vein Centers and the physician could be liable
            for prosecution under the CMS guidelines.

            I am informing you that this practice must cease
            immediately.

      46.   KOBASHER also attached a July 20, 2020 Quality Assurance

Audit for METRO VEIN CENTER technician “ND,” which stated as follows:

            It appears that if a patient does not have very evident
            venous insufficiency the technologist is using
            unethical techniques to demonstrate reflux,
            including; inverting her spectral Doppler to have
            normal flow show above the baseline and measure
                                      11
Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20    PageID.12   Page 12 of 23




            as reflux, overmeasure spectral Doppler tracing to
            get to or over 500 msec, and measuring noise on the
            spectral tracing to demonstrate reflux that is not
            evident.

            All of these techniques cause a patient to receive
            procedures that are not medically necessary. This
            practice is unethical and fraudulent.

            Metro Vein Centers and the physician could be liable
            for prosecution under the CMS guidelines.

            I am informing you that this practice must cease
            immediately.

      47.   KOBASHER also attached her July 20, 2020 “Quality Assurance

Audit” for METRO VEIN CENTERS technician “SM,” and again reiterated as

follows:

            [SM] is not following proper protocol in regards to the
            diagnostic quality of her imaging. It appears that if a
            patient does not have very evident venous
            insufficiency the technologist is using unethical
            techniques to demonstrate reflux, including; inverting
            her spectral Doppler to have normal flow show above
            the baseline and measure as reflux, overmeasure
            spectral Doppler tracing to get to or over 500msec,
            and measuring noise on the spectral tracing to
            demonstrate reflux that is not evident.

            All of these techniques cause a patient to receive
            procedures that are not medically necessary. This
            practice is unethical and fraudulent.

            Metro Vein Centers and the physician could be held
            liable for prosecution under the CMS guidelines.



                                      12
Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20     PageID.13   Page 13 of 23




            I am informing you that this practice must cease
            immediately.

      48.   KOBASHER         continued      in   the   aforementioned     e-mail

correspondence to note that many of METRO VEIN CENTERS’ ultrasound

technologists were trained by an individual who “was released from the

corporation due to the poor quality of her studies and the unethical

techniques that she was using to create or document false reflux.”

      49.   KOBASHER concluded by noting that her goal when given the

position was “to make this the strongest group of vascular technologists in

the industry” and that “[i]t is imperative that I have the support to correct the

imaging pitfalls so that everyone is doing the right thing.”

      50.   On or about July 21, 2020, KOBASHER received a call from

GOLDEN and METRO VEIN CENTERS Chief Legal Officer, Debo Adesina

(hereinafter, “ADESENA”).

      51.   During this phone conference, KOBASHER reiterated the

concerns she had expressed by e-mail earlier in the day. She specifically

noted that unethical processes were leading to unnecessary procedures

which could render METRO VEIN CENTERS liable for prosecution under the

law due to medical fraud.

      52.   KOBASHER also specifically indicated that METRO VEIN

CENTERS physicians were not following proper protocol with respect to their
                                       13
Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.14   Page 14 of 23




review of diagnostic studies. She informed ADESINA and GOLDEN that

physicians were not reviewing the ultrasound images, but were instead

improperly relying upon the written reports of the technicians only.

      53.   In response, GOLDEN and ADESINA asked KOBASHER what

she was looking for. KOBASHER responded that she simply wanted the

technicians to stop fraudulent practices at METRO VEIN CENTERS.

                   Retaliation For Opposition to Fraud

      54.   The day after her phone call with GOLDEN an ADESINA,

KOBASHER was working at the METRO VEIN CENTERS facility in

Dearborn, Michigan until 7:00PM.

      55.   After 5:00PM, METRO VEIN CENTERS disabled KOBASHER’s

access to the computers and e-mail system.

      56.   On or about July 23, 2020, KOBASHER was instructed to meet

with IVANOV and METRO VEIN CENTERS board-member Andrew Provost.

      57.   During this meeting, IVANOV and Mr. Provost informed

KOBASHER that she was fired from her position with METRO VEIN

CENTERS.

      58.   METRO VEIN CENTERS terminated KOBASHER’s employment

in retaliation for her efforts to stop METRO VEIN CENTERs from presenting

false or fraudulent medical claims in violation of The False Claims Act, 31


                                     14
Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.15   Page 15 of 23




U.S.C. § 3729, et seq., The Michigan Health Care False Claims Act, MCL §

752.1003, et seq., and the Michigan Medicaid False Claims Act M.C.L.

§400.607, et seq.

                                COUNT I
        Unlawful Retaliation in Violation of the False Claims Act
                          Against all Defendants

      59.   KOBASHER re-alleges and incorporates by reference the

preceding paragraphs of her Complaint as though more specifically restated

and set forth herein.

      60.   While employed with METRO VEIN CENTERS, KOBASHER

objected to and attempted to stop METRO VEIN CENTERS from knowingly

presenting false or fraudulent claims by their technicians engaging in

unethical practices designed to cause patients to receive unnecessary

procedures.

      61.   The practices to which KOBASHER objected in fact lead patients

of METRO VEIN CENTERS to receive fraudulent and unnecessary medical

procedures.

      62.   Some of these fraudulent and unnecessary medical procedures

performed by METRO VEIN CENTERS were in fact presented for

reimbursement to the United States Government through the Centers for

Medicare & Medicaid Services (“CMS”).


                                    15
Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.16   Page 16 of 23




     63.   31 U.S.C. § 3729 provides, in relevant part:

           Any person who (A) knowingly presents, or causes to be
           presented, a false or fraudulent claim for payment or approval;
           [or] (B) knowingly makes, uses, or causes to be made or used, a
           false record or statement material to a false or fraudulent claim…
           is liable to the United States Government for a civil penalty of not
           less than $5,000.0 and not more than $10,000.00… plus 3 times
           the amount of damages which the Government sustains because
           of the act of that person.

     64.   By opposing METRO VEIN CENTERS’ unethical and fraudulent

practices, described above, KOBASHER engaged in efforts to stop METRO

VEIN CENTERS’ violations of the False Claims Act, 31 U.S.C. § 3729 et seq.

     65.   METRO VEIN CENTERS terminated KOBASHER’s employment

in retaliation for her efforts to stop METRO VEIN CENTERS’ violations of the

False Claims Act, supra.

     66.   31 U.S.C. § 3730(h) provides as follows:

           Any employee, contractor, or agent shall be entitled
           to all relief necessary to make that employee,
           contractor, or agent whole, if that employee,
           contractor, or agent is discharged, demoted,
           suspended, threatened, harassed, or in any other
           manner discriminated against in the terms and
           conditions of employment because of lawful acts
           done by the employee, contractor, agent or
           associated others in furtherance of an action under
           this section or other efforts to stop 1 or more
           violations of this subchapter.

     67.   As a direct and proximate result of METRO VEIN CENTERS’

retaliatory and unlawful discrimination, KOBASHER incurred damages,
                                     16
Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.17   Page 17 of 23




including but not limited to a loss of compensation, loss of fringe benefits,

embarrassment, humiliation, betrayal and emotional distress, and other

incidental and consequential losses.

                                  COUNT II
            Violation of Michigan Whistleblower’s Protection Act
                            Against all Defendants

      68.    KOBASHER re-alleges and incorporates by reference the

preceding paragraphs of her Complaint as though more specifically restated

and set forth herein.

      69.    MVC Clinical Practice, A and G Aesthetics, MVC MSO, and

ALBARON are “employers” as that term is defined by the Whistleblower’s

Protection Act (hereinafter, “WPA”).

      70.    ADESINA is a licensed attorney and member of the State Bar of

New York and the State Bar of Texas, and as such is a member of a public

body within the meaning of the WPA.

      71.    The U.S. Department of Health and Human Services Office of

the Inspector General is a public body within the meaning of the WPA.

      72.    KOBASHER was at all relevant times an individual employee

within the meaning of the WPA.




                                       17
Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.18   Page 18 of 23




      73.   During her employment with METRO VEIN CENTERS, as

alleged above, KOBASHER objected to unethical and illegal fraudulent

diagnostic and billing practices performed by METRO VEIN CENTERS.

      74.   These illegal practices were in violation of multiple state and

federal laws, including but not limited to:

            a. The False Claims Act, 31 U.S.C. § 3729 et seq.;

            b. Michigan’s Prohibition on Common Law Fraud, M.C.L §

               750.280;

            c. The Michigan Public Health Code, M.C.L. §333.2894;

            d. The Michigan Consumer Protection Act, M.C.L. §445.901 et

               seq.;

            e. The Michigan Health Care False Claims Act, M.C.L.

               §752.1001 et seq.; and

            f. The Michigan Medicaid False Claims Act, M.C.L. §400.601 et

               seq.

      75.   On or about June 2, 2020, KOBASHER reported METRO VEIN

CENTERS’ violation of law to the U.S. Department of Health and Human

Services, Office of the Inspector General.




                                       18
Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.19   Page 19 of 23




      76.   On or about July 21, 2020, KOBASHER reported METRO VEIN

CENTERS violation of law to ADESINA by e-mail correspondence and

telephone communication.

      77.   The WPA prohibits employers from discharging or otherwise

discriminating against an employee because that employee has reported or

is about to report a violation or suspected violation of law to a member of a

public body.

      78.   Defendants METRO VEIN CENTERS decision to terminate

KOBASHER’s employment was motivated, in whole or in part, by retaliatory

animus resulting from KOBASHER’s actions of reporting and/or being about

to report the violations of law described above to a member of a public body

in violation of the WPA.

      79.   Defendants actions in violating KOBASHER’s rights under the

WPA were intentional.

      80.   As a direct and proximate result of Defendants’ wrongdoing,

KOBASHER has suffered damages including but not limited to loss of

earnings, loss of earning capacity, past and future lost earnings, the value of

fringe and retirement benefits, lost job and career opportunities, damage to

her good name and reputation in the community, mental and emotional

distress, humiliation and embarrassment, loss of enjoyment of the ordinary


                                      19
Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.20   Page 20 of 23




pleasures of everyday life, and the loss of the ability to pursue employment

of choice.

                              COUNT III
       Wrongful Discharge in Violation of Michigan Public Policy
                        Against all Defendants

      81.    KOBASHER re-alleges and incorporates by reference the

preceding paragraphs of her Complaint as though more specifically restated

and set forth herein.

      82.    During the course of her employment with Defendants,

KOBASHER refused to acquiesce in violations of law, and directly objected

to METRO VEIN CENTERS’ fraudulent and illegal practices to METRO VEIN

CENTERS’ executives and upper management.

      83.    In objecting to METRO VEIN CENTERS’ technicians unethical

and unlawful diagnostic practices, KOBASHER communicated to METRO

VEIN CENTERS that she would not participate or engage in activities that

were fraudulent or illegal.

      84.    METRO VEIN CENTERS’ decision to terminate KOBASHER’s

employment violates the clearly established public policy of the State of

Michigan and constitutes a wrongful discharge.

      85.    As a direct and proximate result of Defendants’ wrongdoing,

KOBASHER has suffered damages including but not limited to loss of


                                    20
Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20     PageID.21   Page 21 of 23




earnings, loss of earning capacity, past and future lost earnings, the value of

fringe and retirement benefits, lost job and career opportunities, damage to

her good name and reputation in the community, mental and emotional

distress, humiliation and embarrassment, loss of enjoyment of the ordinary

pleasures of everyday life, and the loss of the ability to pursue employment

of choice.

                            RELIEF REQUESTED

      WHEREFORE, Plaintiff, CAROLYN KOBASHER, demands judgment

against each of the Defendants as follows:

      A.     Plaintiff prays that the Court exercise its equitable power under

             the WPA and the False Claims Act and immediately reinstate her

             to the position of Ultrasound Manager;

      B.     Award Plaintiff all lost wages and restore all fringe benefits, past

             (backpay) and future (frontpay), that she has or will suffer;

      C.     Award Plaintiff compensatory damages for the mental anguish

             and emotional distress that she has suffered, in addition to the

             harm that Defendants have inflicted upon Plaintiff’s reputation

             and future employability;

      D.     Award Plaintiff exemplary damages;




                                         21
Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.22   Page 22 of 23




     E.    Award Plaintiff’s reasonable attorney fees, costs and interest;

           and

     F.    Award such other relief as this Court deems just and proper.

                                   Respectfully submitted,

                                   GASIOREK, MORGAN, GRECO,
                                   McCAULEY & KOTZIAN, P.C.,



                                   __________________________
                                   Greg Jones (P75318)
                                   Attorneys for Plaintiff
                                   30500 Northwestern Hwy, Ste 425
                                   Farmington Hills, MI 48334
                                   248-865-0001

Date: October 21, 2020




                                    22
Case 2:20-cv-12818-MAG-CI ECF No. 1 filed 10/21/20   PageID.23   Page 23 of 23




                     DEMAND FOR TRIAL BY JURY

     Plaintiff CAROLYN KOBASHER, by her attorneys GASIOREK,

MORGAN, GRECO, McCAULEY & KOTZIAN, P.C., demands a trial by jury.

                                   Respectfully submitted,

                                   GASIOREK, MORGAN, GRECO,
                                   McCAULEY & KOTZIAN, P.C.,



                                   __________________________
                                   Greg Jones (P75318)
                                   Attorneys for Plaintiff
                                   30500 Northwestern Hwy, Ste 425
                                   Farmington Hills, MI 48334
                                   248-865-0001

Date: October 21, 2020




                                    23
